Citation Nr: 0919939	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for the Veteran's bilateral hearing loss 
disability and assigned a 10 percent disability evaluation.  
In October 2008, the Board remanded the Veteran's claim for 
additional development.

While the case was in remand status, the Appeals Management 
Center (AMC) increased the rating for bilateral hearing loss 
to 20 percent by way of a January 2009 rating decision.  The 
20 percent rating was made effective as of the effective date 
of the award of service connection (April 19, 2005).  Because 
less than the maximum available benefit for a schedular 
rating was awarded, the claim remains before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In July 2008, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of this hearing has 
been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since the award of service connection, audiological 
evaluations reflect that the Veteran's bilateral hearing loss 
disability has been manifested by no worse than level VI 
hearing impairment in the right ear and level V hearing 
impairment in the left ear.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected bilateral hearing loss disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)


The Board finds that all notification action needed to make a 
decision as to the claim for an initial rating in excess of 
20 percent for bilateral hearing loss has been accomplished.  
Through an August 2005 notice letter, the Veteran was 
notified of the information and evidence necessary to 
substantiate his underlying claim of service connection.  By 
a January 2007 letter, the RO provided the Veteran with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
January 2009, which followed the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

In any event, the Board again notes that this appeal arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection for hearing loss.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
Veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Bay Pines, Florida.  Additionally, in September 2005 and 
November 2008, the Veteran was provided VA examinations in 
connection with his claim, the reports of which are of 
record.  Furthermore, as noted in the Introduction, the 
Veteran was afforded a hearing before the Board in July 2008, 
the transcript of which is also of record.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected bilateral 
hearing loss is more disabling than initially rated.  He 
contends that a rating in excess of 20 percent is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected bilateral hearing loss has 
been evaluated as 20 percent disabling since April 19, 2005.  
The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).

A VA audiological examination was afforded to the Veteran in 
September 2005.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examination 
results documented a puretone threshold average of 70 for the 
right ear and 56.25 for the left ear.  The Maryland CNC 
speech recognition score was 76 percent for the right ear and 
88 percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level IV hearing 
impairment in the right ear and level II hearing impairment 
in the left ear.  However, regarding the left ear, the 
puretone threshold was 15 at 1000 Hertz and 70 at 2000 Hertz, 
thereby requiring application of 38 C.F.R. § 4.86(b).  The 
Veteran's left ear hearing impairment correlated to level IV 
by utilizing Table VIa.  When that numeral is elevated to the 
next higher numeral, the Veteran's hearing impairment in the 
left ear correlated to level V.  Applying the results to 
Table VII, a 10 percent rating is warranted for bilateral 
hearing loss based on the September 2005 VA examination.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).  Thus, the 
examination results from September 2005 do not provide for 
the assignment of a higher initial evaluation as the Veteran 
has already been in receipt of a 20 percent rating since 
April 19, 2005.

Pursuant to the Board's remand, the Veteran underwent further 
VA audiological examination in November 2008.  A diagnosis of 
bilateral sensorineural hearing loss was provided.  At that 
time, examination results documented a puretone threshold 
average of 68.75 for the right ear and 60 for the left ear.  
The Maryland CNC speech recognition score was 74 percent for 
the right ear and 76 percent for the left ear.  Based on 
those results with the utilization of Table VI, the Veteran 
has level VI hearing impairment in the right ear and level IV 
hearing impairment in the left ear.  However, regarding the 
left ear, the puretone threshold was 25 at 1000 Hertz and 70 
at 2000 Hertz, thereby requiring application of 38 C.F.R. § 
4.86(b).  The Veteran's left ear hearing impairment 
correlates to level IV by utilizing Table VIa.  When that 
numeral is elevated to the next higher numeral, the Veteran's 
hearing impairment in the left ear correlates to level V.  
Applying the results to Table VII, a 20 percent rating is 
warranted for bilateral hearing loss based on the 
November 2008 VA examination.  Given the puretone threshold 
averages and speech recognition scores, the Veteran's hearing 
impairment appeared to worsen between VA examinations.  
However, the 20 percent evaluation compensates the Veteran 
for that that level of hearing impairment.  The rating 
criteria simply do not call for a rating in excess of 20 
percent for level VI hearing impairment in one ear and level 
V hearing impairment in the other.  See 38 C.F.R. § 4.85 
(Diagnostic Code 6100).

During the claim process, in the course of treatment for 
hearing loss, an audiogram was conducted at the Bay Pines 
VAMC in October 2007.  Because Maryland CNC speech 
discrimination testing was not used, the audiogram is not 
adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a).  
Nevertheless, in the context of the rating criteria, hearing 
loss worse than what was documented in the November 2008 VA 
examination report was not shown.

In consideration of the objective audiometric examination 
results that have been made a part of the record, the Veteran 
has experienced no more than 20 percent disabling bilateral 
hearing loss since the award of service connection.  
Therefore, a rating of 20 percent is appropriate and a higher 
initial evaluation is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, while the September 2005 VA examination 
included discussion Veteran has difficulty understanding 
foreign accents and hearing in background noise situations.  
The November 2008 VA examination, which was conducted after 
the examination worksheets were revised to include discussion 
of the effects of a hearing loss disability on occupational 
functioning and daily life, merely noted that the Veteran's 
greatest difficulty had to do with background noise 
situations.  However, to the extent that the November 2008 
examination report not include a discussion of the effects of 
the Veteran's hearing loss disability on occupational 
functioning and daily life, the Board finds no prejudice to 
the Veteran as a result of this omission because he (1) 
alleged no such prejudice and (2) stated on more than one 
occasion during the pendency of the claim the effects of his 
bilateral hearing loss disability on occupational functioning 
and daily life.  See June 2007 Substantive Appeal; July 2008 
Travel Board Hearing Transcript, p. 4.  Moreover, the 
evidence does not show that the Veteran's difficulty 
understanding conversational speech has resulted in marked 
interference with employment or activities of daily life.  
Thus, any error on the part of the November 2008 VA examiner 
in failing to address the effects of the Veteran's hearing 
loss disability on occupational functioning and daily life in 
the examination report is harmless.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the 
rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers loss of hearing acuity and speech discrimination.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the hearing loss itself markedly 
impacted his ability to perform his job.  The Veteran reports 
on multiple occasions that he is retired.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a bilateral hearing loss disability is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


